Citation Nr: 0943239	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for frostbite of both 
hands.

2. Entitlement to service connection for frostbite of both 
feet.

3. Entitlement to service connection for a right arm 
disorder, secondary to dog bite.

4. Entitlement to service connection for erectile 
dysfunction.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  Subsequent to that decision, 
jurisdiction of the claims was transferred to the RO in St. 
Petersburg, Florida.

In September 2009, the Veteran testified at a personal 
hearing before the undersigned, sitting at the RO in St. 
Petersburg.  A transcript of the hearing is associated with 
the claims file.

The Board notes that the Veteran also filed timely appeals 
with denials of service connection for hearing loss, 
tinnitus, and exposure to mustard gas.  However, in his 
January 2007 substantive appeal, the Veteran limited his 
appeal to the issues noted on the title page.  Hence, the 
Board does not have jurisdiction of the claims for service 
connection for hearing loss, tinnitus, and exposure to 
mustard gas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate a 
current diagnosis of a disability of both hands that has been 
associated with frostbite.

2. The medical evidence of record does not demonstrate a 
current diagnosis of disability of both feet that has been 
associated with frostbite.
3. A disorder of the right arm, claimed as secondary to a dog 
bite, was not present in service, nor shown to be caused by 
disease, incident, or injury in service.


CONCLUSIONS OF LAW

1. Frostbite of both hands was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2. Frostbite of both feet was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3. A right arm injury, secondary to a dog bite, was not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2005, prior to the initial 
unfavorable AOJ decision issued in April 2006.  A letter 
advising the Veteran of the evidence required to substantiate 
disability ratings and effective dates was sent in March 
2006. 

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2006 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, as indicated, the notice required under 
Dingess/Hartman was also provided prior to the rating 
decision.  Thus, the Board finds that all necessary notice 
under VCAA was sent to the Veteran prior to the initial RO 
adjudication.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims.  The Veteran's 
service treatment records and private medical records were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims. 

The Board observes that the Veteran identified an authorized 
release of records from Dr. LC.  However, the office of Dr. 
LC responded that they no longer had records relevant to the 
patient as he had not been seen there since 2001.  Therefore, 
the Board determines that VA has fulfilled its duty to assist 
in obtaining available, relevant treatment records identified 
by the Veteran. 
The Board notes that the June 2009 supplemental statement of 
the case (SSOC) states that the RO had reviewed Virtual 
(electronic) VA records and that it found no medical records 
pertinent to the Veteran's claims.  Generally, outstanding 
relevant treatment records by VA facilities are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, and thus, must be added to the 
claims file prior to appellate review.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  However, the Board observes that there are 
no VA treatment records for the Veteran in the claims file.  
The Veteran has not asserted that he has received treatment 
at a VA facility, and the RO's search did not locate any 
relevant treatment records.  Moreover, the Board notes that 
the SSOC does not indicate that records for this Veteran were 
located, but merely that no relevant records were found, 
which could reflect that there were no records for this 
Veteran at all.  Thus, there is no indication that there are 
outstanding VA treatment records that would benefit the 
Veteran's claims.  In light of these facts, the Board 
determines that a remand to obtain VA treatment records that 
may or may not exist is not necessary.  See Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

As to the claims for service connection for disabilities of 
the hands and feet associated with frostbite, the Veteran's 
private medical records reflect treatment of diabetic 
neuropathy, tinea pedis, onychomycosis, and venous 
insufficiency.  There is no indication that any of these 
disabilities have been related to frostbite or cold exposure 
or, for that matter, that the Veteran has any disability 
related to frostbite.  Thus, as the private records and 
reports are current, thorough and focus on the affected area, 
the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of disabilities of 
the hands and feet associated with frostbite.  An examination 
is not required.  See McLendon, supra.  

Similarly, with regard to the claimed residuals of a dog bite 
of the right arm, the Board observes that there is no medical 
evidence identifying the Veteran as suffering from the 
residuals of a dog bite.  The Veteran only has a trace scar 
that no physician has ever attributed to a dog bite.  
Moreover, in the absence of any evidence of complaints, 
treatment, or diagnoses referable to a dog bite in service, 
there is no credible basis upon which to conclude that any 
disability of the right arm, to include the scar, is related 
to service.  An examination is again unwarranted.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 


A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that he currently suffers pain in his 
hands and feet as a result of frostbite suffered when he was 
left to guard a disabled convoy vehicle when his unit was 
traveling in France in December 1952 or January 1953.  He 
testified to being hospitalized for several weeks at the 16th 
field hospital as a result.  Additionally, he reports 
experiencing pain and numbness of his right arm where he 
purportedly was bitten by a dog while off duty, requiring 
rabies treatments at the 16th field hospital.  Thus, he 
contends that service connection is warranted for these 
disabilities.

Initially, the Board observes that the Veteran's service 
treatment records are silent for any frostbite, prolonged 
hospitalization, a dog bite, and/or rabies shots.  The 
clinical examination at separation was normal. 

Additionally, the Board observes that the current medical 
evidence does not reveal a diagnosis related to frostbite of 
the hands and feet.  Private treatment records document that 
the Veteran suffers from tinea pedis, onychomycosis, venous 
insufficiency, and diabetic neuropathy, which are affecting 
his lower extremities.  However, the records do not suggest 
that the Veteran exhibits symptoms related to frostbite of 
any extremity.  Moreover, none of these records show that the 
Veteran reported such injury as part of his medical history.  
In fact, private treatment records show that he was concerned 
about swelling and edema in his legs and sought treatment 
because he has diabetes mellitus.  Thus, the Board concludes 
that the Veteran does not meet the criterion of a current 
disability related to frostbite of the hands and feet.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Indeed, 
if his neuropathy were deemed to be reported to a cold 
injury, the fact remains that the service treatment records 
are absent any findings of cold injury and there is no 
history of the same.  

Further, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also 
properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's 
demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).  The Board has 
considered the Veteran's testimony with regard to his alleged 
cold injuries along with the evidence of record and does not 
find him to be a credible historian.

With regard to the Veteran's right arm injury, the Board 
acknowledges that the Veteran has demonstrated a scar of the 
right arm, as observed by the undersigned at the September 
2009 hearing.  Therefore, absent competent evidence to the 
contrary, the Board affords the benefit of the doubt to the 
Veteran, and finds that he has a current disability of a scar 
of the right arm.  Nevertheless, the record must also 
establish that the Veteran's right arm scar is related to an 
in-service event or injury.  See Hickson at 253.  In this 
regard, the claim fails.

The Board again notes that the Veteran's service treatment 
records are silent for reference to a dog bite or rabies 
shots, and this event was not documented at separation.  
Although the Veteran is competent to provide evidence as to 
the circumstances surrounding his right arm scar, competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
this decision, the Board has accepted as true the Veteran's 
statements - to the extent they are competent - but greater 
weight is given to the medical evidence of record.  
Specifically, the complete lack of reference to either a dog 
bite or rabies shots in the service treatment records calls 
into question the Veteran's assertions that he sustained the 
claimed dog bite in service, and diminishes the probative 
value of the lay evidence.  Moreover, there is nothing in the 
record beyond the Veteran's own assertions that indicates 
that the scar is from a dog bite.  The medical evidence does 
not reflect that a competent medical professional has 
identified the Veteran's right arm scar as being from a dog 
bite, nor reveal a competent opinion as to a relationship 
between the scar and service.  The Board simply does not find 
the Veteran to be credible.  In light of these facts, the 
Board concludes that service connection for a right arm 
injury, secondary to a dog bite, is not warranted.

The Board has considered the Veteran's own statements as to 
the existence and etiology of his claimed disabilities.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran is 
competent to describe symptoms, such as pain, but he is not 
competent to assess the cause or etiology of those symptoms.  
Absent competent and probative evidence of a current 
disability related to frostbite of the hands and feet and of 
a relationship between the Veteran's current scar of the 
right arm and his military service, service connection for 
these disabilities is not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence is against the Veteran's claims for service 
connection.  Therefore, his claims must be denied.
 

ORDER

Service connection for frostbite of the hands is denied.

Service connection for frostbite of the feet is denied.

Service connection for a right arm injury, secondary to a dog 
bite, is denied.


REMAND

The Veteran contends that his uniform during basis training 
was tight and caused swelling in the groin area requiring 
surgery and that this event led to his current erectile 
dysfunction.  The Board finds that a remand is required for 
further development of the record.  

Specifically, the Board notes that service treatment records 
in the claims file discuss treatment for urethritis and 
prostatitis, but they do not discuss the claimed surgery, 
even by history.  The Veteran indicated in his substantive 
appeal that the surgery was performed at Fort Knox.  
Kentucky.  Therefore, the Board finds that steps must be 
taken to obtain any records relevant to surgery performed at 
the base hospital in Fort Knox.

Initially, the Board observes that the dates the Veteran was 
at Fort Knox are not reported in the claims file.  Therefore, 
the Veteran should be requested to identify the approximate 
date for his surgery at Fort Knox.  Additionally, the 
Veteran's service personnel records should be requested such 
that the all dates and locations of his military service may 
be ascertained. 

Then, if an approximate time period for the claimed surgery 
is identified, records related to the Veteran's treatment at 
Fort Knox should be requested directly from the base hospital 
at Fort Knox.  Once all available records have been received, 
all additionally development appropriate to the case should 
be accomplished.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide an 
approximate date for his claimed 
surgery at Fort Knox, Kentucky.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

2.	Associate the Veteran's service 
personnel records with the claims file.  
All requests and responses, positive 
and negative, should be associated with 
the claims file. 

3.	If the necessary dates of the Veteran's 
claimed surgery are identified, contact 
the base hospital at Fort Knox, 
Kentucky for any records related to 
treatment of the Veteran during that 
time frame.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2009 
supplemental statement of the case.  If 
the claim remains denied, the Veteran 
and his representative, if any, should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


